994 F.2d 772
Millard McKINNEY, Plaintiff-Appellant,v.John PATE, individually and in his official capacity asCommissioner of the Osceola County Board of Commissioners,Jack Shannin, individually and in his official capacity asDevelopment Dept. Director of Osceola County, and theOsceola County Board of Commissioners, Collectively,Defendants-Appellees.
No. 91-3416.
United States Court of Appeals,Eleventh Circuit.
June 17, 1993.

Thomas J. Pilacek, Longwood, FL, for plaintiff-appellant.
Lewis E. Shelley, Tallahassee, FL, for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida
(No. 89-836-CIV-ORL-19), L. Clure Morton, Judge, Sitting by Designation.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 17, 1993, 11th Cir., 1993, 985 F.2d 1502)
Before TJOFLAT, Chief Judge, FAY, KRAVTICH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.